DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00080-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JOHN CLOUD,                                                  §     APPEAL FROM THE THIRD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

JAMIE COCKRELL, ET AL.,
APPELLEES                                                      §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal as moot.  Because Appellant  has met the
requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.
Opinion delivered April 21, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.








(PUBLISH)